Supplemental Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The foreign priority claim indicated in the Official action mailed January 25, 2019 was a mistake.  According to the Application Data Sheet filed April 11, 2017, the present application does not include a foreign priority claim.

Election/Restrictions
Claims 1, 3, 4, 7-10 and 12-21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 23, directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 2, 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1, 3, 4, 7-11, 12-21 and 23 have been found allowable over the cited prior art of record and prior art cited herein.
The following is an examiner’s statement of reasons for allowance:
The prior art does not render obvious not disclose nor render obvious all the cumulative limitations of independent claims 1, 18, 21 and 23 with particular attention to “wherein the protrusions have a height-to-width aspect ratio ranging from 0.5 to 10”.
United States Patent No. 6,299,508 B1 to Gagliardi et al. (hereinafter “Gagliardi”) teaches an abrasive article including (i) a backing, (ii) a plurality of grinding aid-containing protrusions integrally molded on the first surface of the backing, wherein the first surface of the backing is contoured by the protrusions so as to define a plurality of peaks and valleys, and (iii) a coating of abrasive particles adhered to the contoured first surface of the first backing so as to cover at least a portion of both the peaks and the valleys (See Abstract of Gagliardi).  In at least one embodiment, Gagliardi teaches the protrusions are preferably sized and shaped with a height of between about 0.1 mm to about 20 mm, preferably between about 1 mm to about 10 mm (col. 13, ll. 7-10 of Gagliardi).  In particular, Gagliardi teaches a preferred embodiment is an abrasive article 10 with protrusions 30 having a circular shaped horizontal cross-section (e.g., cylinders, cones, and frustums of cones) with a maximum diameter of about 0.1 mm to about 4 mm, preferably about 0.4 mm to about 0.5 mm (col. 13, ll. 13-17 of Gagliardi).  Given these general height and diameter (aka width) dimensions, Gagliardi teaches a height-to-width aspect ratio 
United States Patent No. 6,544,306 B2 to Suzuki et al. (hereinafter “Suzuki”) teaches an abrasive product having a sheetlike backing including a plurality of concavoconvex portions, the backing also having a first major surface including convex portions and an opposite second major surface including concave portions opposite said convex portions (See Abstract of Suzuki).  Suzuki teaches the abrasive product is an abrasive tape whose abrasive layer has a concavoconvex pattern that is superior in the uniformity, regularity and shape-retaining stability, and which is superior in the cleaning effect, abrasive precision, abrasive force and efficiency in using the abrasive grains (col. 2, ll. 45-51 of Suzuki).  Suzuki teaches the film substrate or backing is provided with concavoconvex portions formed on the surface thereof (col. 3, ll. 60-62 of Suzuki).  Suzuki teaches the concavoconvex portions are formed so as to provide a cleaning effect to the surface of the abrasive tape, and they are preferably formed in a uniform manner in the manufacturing process of the film base material (col. 3, l. 67 – col. 4, l. 4 of Suzuki).  In at least one embodiment, Suzuki teaches the width of the protrusion is generally about 1 to 5 mm, for example, 2 mm, and the height of the protrusion is generally about 10 to 60 μm (col. 4, ll. 20-25; FIG. 4 of Suzuki).  When converting the height dimension from micrometers to millimeters, and comparing the height to the width of the protrusion taught by Suzuki, the resultant height-to-
WO 2007/119886 A1 to Nippon Steel Materials Co. Ltd. (hereinafter “Nippon Steel Materials”) (copy provided herewith) teaches a rotary grinding tool performing groundwork conditioning on the surface of a steel material by removing thick rust and stuck rust formed on a steel structure having a large area such as a bridge or on an interim product in iron making process gg under storage efficiently and effectively at a low cost while ensuring high workability and safety. Hard particles having hardness exceeding Mohs hardness 9 are bonded by brazing to the grinding surface of a metal revolving plate partially or entirely such that a surface density of 20 pieces/cm2 or more is attained.  Assuming the height of a protrusion composed of the hard particles and the brazing filler metal is H, and the diameter of the protrusion is D, an average H is 300 μm or above, an average H/D is 0.3 or above when the exposed surface area ratio of hard particles exposed from the surface of the brazing filler metal is determined by using an imaginary sphere circumscribing the hard particles at the protrusion (See Abstract; FIG. 2A of Nippon Steel Materials). When comparing the average H/D taught by Nippon Steel Materials to Applicant’s claimed range, the average H/D taught by Nippon Steel Materials lies outside Applicant’s claimed range.  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would not be motivated to modify the teachings of 3M and/or Pearson using the Nippon Steel Materials reference.
However, there is no obvious reason to modify the teachings of any one or more of the 3M or Pearson references with any one or more the Gagliardi, Suzuki, Nippon Steel Materials, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731